DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoshizuki (JP 6897973 B2).
With respect to claim 1, Hoshizuki teaches a computer-implemented method of controlling a mining pool, the mining pool containing a plurality of mining units and a pool controller, the mining units being configured to mine in accordance with a plurality of blockchain protocols (Fig. 1A disclose mining multiple blockchain networks using distributed mining server10, mining devices 30 and pool servers 40), the method comprising: for each of a plurality of blockchain networks, generating a respective candidate block containing a plurality of transactions from that blockchain network and having a candidate block header that includes a coinbase value and a difficulty setting for that blockchain network (Fig. 3 disclose performining mining from mining pool from a plurality of blockchain networks including calculating hash rate and difficulty level); for each of the candidate blocks, determining an expectation value based on the difficulty setting and the coinbase value for that candidate block (Fig. 3; Fig. 7 disclose performining mining from mining pool from a plurality of blockchain networks including calculating the expected value of the excavation amount based on the difficulty level and hash rate); based on a comparison of the expectation values, selecting the candidate block associated with the highest of the expectation values (Fig. 3; Fig. 7B disclose the expected value of the excavation amount per hour is higher in the virtual currency B); and providing the candidate block header for the selected candidate block to the mining units for mining (Fig. 3; Fig. 7B disclose the target currency selection processing unit 22 determines the virtual currency B as the target currency for mining).

With respect to claim 2, Hoshizuki teaches wherein determining the expectation value includes determining a probability of finding a next block based on the difficulty setting, and multiplying the probability by the coinbase value to determine the expectation value (Fig. 3; Fig. 7B).

With respect to claim 3, Hoshizuki teaches wherein the difficulty setting includes a target value in an nBits field in the candidate block header, and determining the probability is based on the target value divided by a total hash space value (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 4, Hoshizuki teaches outputting an identifier of the blockchain network associated with the highest of the expectation values (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 5, Hoshizuki teaches wherein outputting includes publishing to a log (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 6, Hoshizuki teaches wherein outputting includes transmitting to the mining units (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 7, Hoshizuki teaches wherein providing includes providing each of the candidate block headers to the mining units, and wherein the mining units are configured to select the selected candidate block for mining based on the identifier transmitted (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 8, Hoshizuki teaches wherein selecting the candidate block includes converting the expectation values to a common unit for the comparison (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 9, Hoshizuki teaches wherein converting includes requesting and receiving conversion factors from an external database for converting the expectation values to the common unit (Fig. 3; Fig. 7B; Fig. 8).

With respect to claim 10, Hoshizuki teaches wherein the common unit is a unit associated with one of the blockchain networks (Fig. 3; Fig. 7B; Fig. 8).

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
7/2/2022